Per Curiam. This was a garnishee proceeding commenced before a justice of the peace by Lippincott and Cox, judgment creditors of E. P. Saunders, against Thomas Bernard. Judgment was rendered against the garnishee, Thomas Bernard, in favor of E. P. Saunders, use of Lippincott and Cox. E. P. Saunders took an appeal to the Circuit Court of Clinton county. In that court a motion was made by Lippincott and Cox to dismiss the appeal. The motion was allowed and the appeal dismissed. The case is now brought to this court by appeal, and the error assigned is that the court erred in dismissing the appeal taken by E. P. Saunders. Ho bill of exceptions was taken in the case, and therefore the question attempted to be raised on this record can not be considered. Motions and exceptions to the ruling of the court thereon should be preserved by bill of exceptions as they can not otherwise become a part of the record. Reed v. Horne, 73 Ill. 598; Hyatt et al. v. Brown et al. 82 October 24, 1882. 28. Judgment affirmed.